Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/22 has been entered.
 Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim(s) 1 – 4, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharavi et al. (US 2019/0356381, Gharavi hereafter) in further view of Narasimha et al. (US 2021/0306904, Narasimha hereafter).

Regarding claim 1, Gharavi teaches An over-the-air millimeter wave (millimeter wave communication system, paragraph 5) repeater (Active repeater device, 102 of Fig. 1) for a communications network, the repeater comprising: 
a repeater donor unit (primary sector, 204 of Fig 2B-C, depending on the design) that includes a first plurality of modular electronic components (please refer to Fig. 2B-C, and corresponding figures 3 – 6, which describes in details the configuration of components shown in Fig. 2B-C, specifically Fig. 5, first antenna array, first circuitry, please refer to corresponding description); and 
a repeater access point (secondary sector, 208, 212, Fig. 2B-C) coupled to the repeater donor unit, wherein the repeater access point includes a second plurality of modular electronic components (secondary antenna array, third circuitry, Fig. 5, please refer to corresponding description); 
wherein the repeater donor unit (primary sector, 204 of Fig 2B-C) communicates downlink millimeter wave spectrum wireless signals received from a base station to the repeater access point and radiates uplink millimeter wave spectrum wireless signals received from the repeater access point to the base station (As shown in Fig. 1, and Fig. 7, the BS 104 communicates with Active Repeater device 102, shown as X1, or as shown in Fig. 7, communication between BS 104 to Active Repeater Device 102, shown as X2, please refer to corresponding description); 
wherein the repeater access point (secondary sector, 208, 212 of Fig. 2B-C) radiates the downlink millimeter wave spectrum wireless signals received from the repeater donor unit into a coverage area, receives the uplink millimeter wave spectrum wireless signals received from the coverage area, and communicates the uplink millimeter wave spectrum wireless signals to the repeater donor unit (As shown in Fig. 1, and Fig. 7, Active Repeater device 102 communicates with UE, shown as X2, or as shown in Fig. 7, UE communicates with First Active Repeater device 102, shown as X3, please refer to corresponding description); 
wherein the first plurality of modular electronic components includes at least one of a modular donor antenna component, a modular donor signal conditioning component, a modular donor signal interface component, and a modular donor controller (as shown in Fig. 3, components includes antenna, please refer to corresponding description); and 
wherein the second plurality of modular electronic components includes a modular coverage antenna component (as shown in Fig. 3, Fig 6, antenna, please refer to corresponding description), and at least one of: a modular coverage signal conditioning component, a modular coverage signal interface component, and a modular coverage controller (as mentioned above in the response to argument, interpreted the conditioning component as the LNA which is one of the components of first circuitry 504 as shown in details in Fig. 3, The first circuitry 504 may comprise the first set of LNAs 306, the first set of receiver front end phase shifters 308, the first set of power combiners 310, the first power combiner 312, the first mixer 318, the first PLL 314, and the first controller 322 of FIG. 3, paragraph 69, signal interface component is interpreted as a cable, 520 of Fig. 5 (even though not required by the claim since only one of those components are claimed), and the controller is interpreted as the controller 322 of Fig. 3, paragraph 69 (even though not required by the claim since only one of those components are claimed)). Even though it is known to person in the ordinary skill to have stand-alone node. However, does not specifically disclose having wherein a modular electronic component is a self-contained component of hardware comprising electronics and circuits that form a subsystem that performs a designated function in conjunction with elements of a larger repeater system that can be installed and removed to provide the larger repeater system with a desired operational configuration.
Narasimha teaches wherein a modular electronic component is a self-contained component of hardware comprising electronics and circuits that form a subsystem that performs a designated function in conjunction with elements of a larger repeater system that can be installed and removed to provide the larger repeater system with a desired operational configuration (please refer to Fig. 6; Each IAB relay node 606 (also referred to herein as IAB RN or as a “relay Transmission/Reception Point” or “rTRP”) is a network node in an IAB deployment having UE and (at least part of) gNB functions, paragraph 52; as shown in each of the multiple node can transmit and/or receive and is a self-contained system; also, please further refer to Fig. 4, for the components of IAB-node shown as 404).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Narashimha’s self-contained modular electronic component with the system of Gharavi. One would be motivated to combine these teachings because in doing so it can independently implement the relay node so it can be removed for repair and upgrade while the system will work without interruptions.
	

Regarding claim 2, Gharavi with Narashimha teaches The repeater of claim 1, Gharavi further teaches wherein the modular donor antenna component and the modular coverage antenna component each comprise an array of multiple spatially separated antennas (spatial antenna, Fig. 3, paragraph 43).

Regarding claim 3, Gharavi with Narashimha teaches The repeater of claim 2, Gharavi further teaches wherein a directionality of the modular donor antenna is controlled by the modular donor controller, or by the modular coverage controller, by adjusting a phase and a relative amplitude of a signal transmitted from each of the multiple spatially separated antennas of the modular donor antenna (phase shifters, paragraph 29, adjust amplitude gains, paragraph 66).

Regarding claim 4, Gharavi with Narashimha teaches The repeater of claim 2, Gharavi further teaches wherein a directionality of the modular coverage antenna is controlled by the modular coverage controller, or by the modular donor controller, by adjusting a phase and a relative amplitude of a signal transmitted from each of the multiple spatially separated antennas of the modular coverage antenna (phase shifters, paragraph 29, adjust amplitude gains, paragraph 66).

Regarding claim 9, A repeater network substantially have same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 15, A mobile computer device, the mobile computer device comprising: 
a processor coupled to a memory, wherein the memory stored information about at least one radiation pattern for at least one over-the-air millimeter wave repeater in communication with the mobile computer device (active repeater device, 102 of Fig. 1, millimeter wave communication system, paragraph 5), wherein the at least one over-the-air millimeter wave repeater comprises a repeater donor unit coupled to at least one repeater access point, wherein the repeater donor unit (primary sector, 204 of Fig 2B-C, depending on the design) communicates downlink millimeter wave spectrum wireless signals received from a base station to the repeater access point (secondary sector, 208, 212, Fig. 2B-C) and radiates uplink millimeter wave spectrum wireless signals received from the repeater access point to the base station, and wherein the repeater access point radiates the downlink millimeter wave spectrum wireless signals received from the repeater donor unit into a coverage area (As shown in Fig. 1, and Fig. 7, the BS 104 communicates with Active Repeater device 102, shown as X1, or as shown in Fig. 7, communication between BS 104 to Active Repeater Device 102, shown as X2, please refer to corresponding description), receives the uplink millimeter wave spectrum wireless signals from the coverage area, and communicates the uplink millimeter wave spectrum wireless signals to the repeater donor unit ((As shown in Fig. 1, and Fig. 7, Active Repeater device 102 communicates with UE, shown as X2, or as shown in Fig. 7, UE communicates with First Active Repeater device 102, shown as X3, please refer to corresponding description); and 
a radio frequency transceiver configured to receive the downlink millimeter wave spectrum wireless signals received from the base station (as shown in Fig. 1 and 7 the Active repeater device and transmit and receive data from BS and UE); 
wherein the processor executes an application that decodes the downlink millimeter wave spectrum wireless signals and based on the radiation pattern for the at least one over-the-air millimeter wave repeater, determines a base station downlink signal quality that would be observed by the at least one over-the-air millimeter wave repeater (The data stream may also be referred to as the data portion of the received first beam of input RF signals. The baseband signal processor 206 may decode only the header portion of the received signal to extract control information. Conventional active repeaters/relays/boosters are either simple RF amplification with no configurability. Beamforming, TDD-switching capabilities or they are full decode/recode relay nodes with a modem in the signal path and hence with a higher latency, paragraph 42, 60, 81, 86); even though it is obvious to one in ordinary skilled in the art to teach the system can be deployed near the mobile computer device. 
Narashimha teaches having repeater when deployed near the mobile computer device (UE 608 and IAB relay node 604, and donor node 604, Fig. 6). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Narashimha’s system implementation near cellular with the system of Gharavi. One would be motivated to combine these teachings because in doing so it can provide uninterrupted signal to the coverage area.
Allowable Subject Matter
9.	Claims 5 – 8, 10 – 14, 16 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632